Citation Nr: 1041975	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1944 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his wife testified before the undersigned judge 
at a July 2010 hearing held at the RO.  The transcripts have been 
obtained and are associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lumbar spine disability was not manifested in 
active service; any current lumbar spine disability is not 
otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2007.  This letter advised the Veteran of the 
information necessary to substantiate his claim and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board concludes that the duty to assist has been satisfied.  
The Board notes that with the exception of the Veteran's 
separation examination and enlisted record and report of 
separation, his service records were destroyed in a July 1973 
fire that occurred at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in 
response to the June 2007 request for the Veteran's service 
records.  In November 2007 the Veteran was notified that his 
service treatment records could not be obtained, but that he 
could submit additional records that were in his possession.  The 
Board notes that the Veteran did submit additional records.  When 
service treatment records are lost or missing, VA has a 
heightened duty to assist in developing the claim, as well as to 
consider the applicability of the benefit of the doubt rule and 
to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996), See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's private treatment records and other service records 
submitted by the Veteran are in the file.  The Veteran has not 
alleged he was treated in-service for his lumbar spine 
disability.  To the contrary, at the July 2010 Board hearing, the 
Veteran testified that he never complained of a lumbar spine 
disability while in-service.  As such, even if the Veteran's 
remaining service treatment records were available, there would 
be no records to add to the claims file for treatment of a lumbar 
spine disability while in-service.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf.

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that, as 
discussed below, the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present 
case, there is nothing in the record, other than the Veteran's 
own lay statements, that he suffers from a lumbar spine 
disability that is etiologically related to his active service.  
As he is not competent to provide evidence of a diagnosis or 
etiology of a condition, the record is silent for a nexus between 
the Veteran's current disability and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. 
Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's 
conclusory lay statement is insufficient to trigger VA's duty to 
provide an examination with an opinion).  The Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction with 
his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his lumbar spine disability is due 
to an incident which occurred in-service.  He alleges that while 
in school in Germany he misstepped coming out of the building and 
injured his back.  The Veteran subsequently alleges he reinjured 
his back post-service when he bent down to pick up his briefcase 
and could not stand back up.  He ultimately wore a full body cast 
for 6 weeks and then a corset with steel bars for approximately 2 
years.  (See April 2007 claim; see also July 2010 statement by 
Veteran's daughter).  For this reason, the Veteran believes his 
claim for service connection should be granted.

Here, the Veteran's March 1946 separation examination is silent 
as to any complaints, treatment, or diagnosis of a lumbar spine 
disability.  There is no defect noted for the back or 
musculoskeletal system.  Overall, pleurisy is the only disease or 
injury the examiner believed was incurred in the line of duty.  
Ultimately, the Veteran was found to be physically and mentally 
fit for discharge.

The Board acknowledges the Veteran's statements regarding his in-
service back injury.  The Board further acknowledges the 
Veteran's, as well as his daughters', statements that he suffered 
from back pain for many years after service.  The competent 
evidence of record does not provide any complaints, diagnoses, or 
treatments for an in-service incurrence of a lumbar spine 
disability, which is consistent with the Veteran's testimony at 
the July 2010 Board hearing that he did not complain about a back 
disability while in-service.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

There is no competent medical evidence or findings of record to 
indicate the Veteran complained of symptoms of a back disability 
until a private treatment record from July 1998.  In this regard 
the July 1998 private treatment record noted that the Veteran 
reported back pain and was referred to another physician.  
However, in the July 1998 record, there is no reference by either 
the Veteran or the record that his back disability was related to 
an in-service incident.  As such, the Board observes that the 
earliest complaint of back pain is from 1998, approximately 52 
years following the Veteran's separation from active service, and 
without any reference to an in-service injury.  The Board may, 
and will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In the July 2010 Board hearing, the Veteran alleged that between 
his separation from service in 1946, and when he injured his back 
in 1958, he had back pain and self treated it with aspirin.  
After injuring his back in 1958, the Veteran sought treatment 
from multiple physicians.  He went to Dr. M. who prescribed that 
the Veteran wear a full body cast for 6 weeks and then a corset 
with steel bars for approximately 2 years.  (See April 2007 
claim; see also July 2010 Board hearing and July 2010 statement 
by Veteran's daughter).  At the July 2010 Board hearing, the 
Veteran testified that after the 1958 injury Dr. M. had 
ultimately diagnosed him with a slipped disc which required the 
full body cast and corset.  At the Board hearing, the Veteran 
further testified that after his back treatments his back 
symptoms did improve, although on particular occasions if he 
stands still the pain will return.  The Veteran did not testify 
that Dr. M. diagnosed him with a lumbar spine disability which 
was etiologically related to active duty.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (lay evidence can be competent and 
sufficient when a layperson is reporting a contemporaneous 
medical diagnosis.). 

The Board acknowledges the Veteran's statements that he suffered 
from back pain after service.  However, although competent to 
report his pain, he is not competent to relate that pain to the 
in-service injury.  The Board has also considered the Veteran's 
statements that he injured his back in 1958 and was diagnosed 
with a slipped disc.  Even assuming, arguendo, that the Veteran 
suffered a lumbar spine injury in 1958; this was still 12 years 
after his separation from service.  See Maxson, supra.  Prior to 
the injury, there was no diagnosis of a chronic back injury, but 
the Veteran testified that he self-treated his pain with aspirin.  
After the 1958 injury, the Veteran was diagnosed with a slipped 
disc and treated with a body cast and corset.  Furthermore, the 
Board notes that the diagnosis of a slipped disc came after an 
intervening injury in 1958 and there is no medical opinion it was 
related to service.

The VA has obtained private treatment records for the Veteran's 
lumbar spine disability.  The earliest is a private treatment 
record from July 1998 where the Veteran complained he had been 
suffering from back pain and was then referred to another 
physician.  The Veteran did not report that he had suffered a 
back injury in-service, or that his back had bothered him since 
service.  No further diagnosis was given and there was no 
reference to the claimed in-service incident.  The Veteran has 
provided consistent private treatment records with complaints of 
other medical problems, but there is no further mention of any 
back pain until January 2000.  (See e.g., November 1998 record 
stating the Veteran felt well except for chest wall pain and 
September 1999 record referencing severe headache).

The Veteran's private treatment record from January 2000 reported 
that the Veteran was having back pain and it was hard for him to 
get up out of a chair.  The Veteran also reported that he had 
been told that he had spinal stenosis.  There is no reference to 
the claimed in-service incident and the physician did not offer 
any opinion as to the cause of the Veteran's lumbar spine 
disability.  Following the January 2000 private treatment record 
there is no record of complaints of back pain until a September 
2005 private treatment record, even though the Veteran was 
consistently treated for other medical problems.  (See e.g., May 
2003 record of complaints for a sharp chest pain and July 2004 
record of complaints of dizziness).  In the September 2005 
private treatment record the Veteran complained of low back pain 
to his physician.  Again the Veteran did not reference the 
claimed in-service incident and the physician did not give an 
opinion that there was an etiological link between the Veteran's 
current lumbar spine disability and any in-service incident.  

In an October 2005 private treatment record, the Veteran only 
reported shortness of breath, and no back pain, to his physical 
therapist.  Furthermore, the Veteran was discharged in November 
2005 from physical therapy and it was noted that the Veteran no 
longer had lumbar pain.  In a May 2007 private treatment record 
there is a reference to the Veteran's back pain.  However, in the 
record there is no mention of the claimed in-service incident or 
a diagnosis linking the back pain to an in-service event.  

The Veteran's private physician also wrote a brief letter in July 
2007 which stated that the changes noted on the Veteran's MRI 
were due to old injuries.  He is presumably referring to the 
October 2005 private MRI record which diagnosed the Veteran with 
degenerative disc disease, disc protrusion, and multilevel facet 
joint hypertrophic changes.  However, while the private physician 
stated that the MRI changes are related to old injuries, he did 
not link the Veteran's lumbar spine disability to any in-service 
incident.  As noted above, the Veteran claimed that he injured 
his back while in-service and again post-service, which 
necessitated a cast and corset.  In reviewing the evidence, the 
Board observes there are no medical records where the Veteran has 
reported that his injury was caused by the claimed in-service 
incident, nor is there a medical opinion that the Veteran's 
current lumbar spine disability is etiologically related to any 
in-service incident.  

The Board also notes that the Veteran's representative raised the 
issue of a combat presumption for service connection in the July 
2010 Board hearing.  Under 38 U.S.C.A. § 1154(b) satisfactory lay 
evidence that an injury incurred under the circumstances of 
combat can be accepted as sufficient proof of service connection 
in certain cases.  However, the Board notes that the Veteran is 
not claiming his injury was incurred in combat.  Rather, at the 
July 2010 Board hearing, the Veteran stated he slipped when 
coming down the stairs outside of his school.  As such, since the 
Veteran is not claiming his in-service injury occurred during 
combat, the combat presumption for service connection does not 
apply.

In light of all the evidence of record, the Board finds the 
evidence of record weighs against the Veteran's assertions that 
any current lumbar spine disability is related to service.  The 
evidence of record does not link the claimed in-service injury in 
the 1940's and the diagnosis of a lumbar spine disability over 50 
years later.  Furthermore, as discussed above, even assuming that 
the Veteran suffered a back injury in 1958, it was 12 years after 
separation from service and after an intervening injury.  There 
is also no testimony or medical evidence that the physician 
related the Veteran's slipped disc to service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from a lumbar spine disability caused by active service.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Thus, while the Veteran is competent to report 
(1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that he has a lumbar spine 
disability in active service.  The threshold question therefore 
is whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current lumbar spine 
disability and his active service.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his current lumbar spine disability is the result of his 
active service.  In addition, the lack of complaints of a lumbar 
spine disability while in-service and the lack of continuity of 
symptomatology weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply and the claim for service 
connection for a lumbar spine disability is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a claim of service connection for a lumbar spine 
disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


